Citation Nr: 0100330	
Decision Date: 01/06/01    Archive Date: 01/11/01

DOCKET NO.  99-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether a timely substantive appeal was filed for entitlement 
to unreimbursed medical expenses of the deceased veteran for 
1994, 1995, and 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  He died in May 1996.  The appellant is the 
deceased veteran's sister.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which determined that 
the appellant had not timely filed a substantive appeal in 
the underlying claim for unreimbursed medical expenses of the 
deceased veteran for 1994, 1995, and 1996.


FINDINGS OF FACT

1.  In a letter dated October 4, 1996, the RO informed the 
appellant that in a prior letter dated July 31, 1996, the 
appellant had been informed that the RO was paying her the 
nonservice-connected reimbursement rate for the expenses 
incurred in the death of the veteran; the appellant was 
notified of her appellate rights if she did not agree with 
this decision.

2.  In rating action of October 17, 1996, the appellant was 
notified that she was awarded $726.00 from amounts due and 
unpaid the deceased payee at the time of death.

3.  In March 1997, the appellant filed a "Notice of 
Disagreement" with the informational letter from the RO 
dated October 4, 1996.

4.  In rating action of July 23, 1997, the RO informed the 
appellant that the October 1996 rating action awarding 
$726.00 was a total grant of the benefits sought and that the 
notice of disagreement received in March 1997 was not being 
accepted; the appellant was informed of her right to appeal 
this determination.

5.  On July 29, 1997, the RO received a letter and a VA Form 
9, Appeal to Board of Veterans' Appeals, from the appellant; 
a personal hearing was held on August 28, 1997, and the 
appellant submitted a written statement dated August 28, 
1997; a Statement of the Case was issued on October 10, 1997.

6.  Correspondence was received from the appellant's 
representative in January 1998, demonstrating a desire to 
continue the appeal.


CONCLUSION OF LAW

The appellant did submit a timely substantive appeal 
regarding the July 1997 rating action.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.202, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a determination by the RO which 
considered the appellant's substantive appeal untimely.  The 
question of whether a substantive appeal has been filed on 
time is an appealable issue.  38 C.F.R. § 19.34 (2000).  A 
Statement of the Case on the issue of timeliness of the 
appeal was issued in August 1999 and the 

appellant perfected an appeal as to the timeliness issue.  
The appellant contends that the underlying appeal for 
entitlement to unreimbursed medical expenses of the deceased 
veteran for 1994, 1995, and 1996, was timely.

I.  Factual Background

In rating action dated October 4, 1996, the RO denied the 
appellant's claim for accrued benefits finding that no 
accrued amount was payable.  In rating action dated October 
17, 1996, the RO granted the appellant $726.00 from amounts 
due and unpaid the deceased veteran at the time of his death.

In a July 23, 1997 rating action, the RO determined that the 
October 17, 1996 rating action awarding $726 for amounts due 
and unpaid the deceased veteran at the time of his death was 
a total grant of benefits.  In addition, the RO notified the 
appellant that her "Notice of Disagreement" received in 
March 1997 in regards to the October 1996 rating action could 
not be accepted as a notice of disagreement.

On July 29, 1997, the RO received a letter and a VA Form 9, 
dated July 22, 1997, from the appellant concerning her claim 
for unreimbursed medical expenses of the deceased veteran.  A 
personal hearing was held before a Hearing Officer at the RO 
on August 28, 1997.  The Hearing Officer noted that the 
letter containing the VA Form 9, received on July 29, 1997, 
was accepted as a formal notice of disagreement.  The 
appellant submitted a written statement dated August 28, 
1997.  A Statement of the Case was issued on October 10, 
1997, and the appellant was notified that she had to file a 
formal appeal to complete her appeal; a VA Form 9 was 
enclosed.

The evidence contains a copy from the appellant of a VA Form 
9, dated October 23, 1997.  However, this copy was not 
received at the RO until June 1999.  The claims file does not 
contain the original VA Form 9 dated October 23, 1997, and it 
appears that the RO did not receive it.

In January 1998, the RO received a memorandum from the 
appellant's representative with several attachments, 
including two letters from the appellant to the 
representative and evidence of the veteran's medical expenses 
from 1994 until his death in 1996.

In a letter from the RO to the appellant, dated in February 
1999, the RO rendered an administrative decision that the 
appellant's letter was not received within one year of 
notification to her of its decision, or within 60 days from 
the mailing of the Statement of the Case, and was not 
considered a valid substantive appeal.

II.  Analysis

If the appellant has not filed a timely notice of 
disagreement or substantive appeal, then her appeal fails.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The governing regulations provide that, in order to perfect 
an appeal, the appellant must file a notice of disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of its determination to him or her.  A substantive appeal 
must also be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, which ever period ends later.  
Otherwise, that determination will become final.  38 C.F.R. 
§§ 20.202, 20.203, 20.302 (2000).  Appellate review of an 
adverse decision of the RO is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.302 (2000).

The Board is obligated to construe liberally a claimant's 
submissions in the nonadversarial setting of the VA claims 
adjudication process.  Once a claim is received, VA must 
review the claim and all supporting documents in a liberal 
manner to identify and adjudicate all reasonably raised 
claims.  See Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  
The Board is obligated to liberally read all documents and 
oral testimony of record and identify all potential theories 
of entitlement to a benefit under the law and regulations.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).  VA's statutory 
duty to assist means that VA must liberally read all 
documents submitted.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  A notice of disagreement is to be liberally 
construed.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).  VA should 
liberally interpret a written communication which may 
constitute a notice of disagreement under the law.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000).  

After a review of the evidence of record, the Board finds 
that the appellant did not timely complete an appeal with 
regard to the October 1996 rating actions.  However, she did 
timely complete an appeal with regard to the July 23, 1997, 
administrative decision.  The appellant's letter and enclosed 
VA Form 9 received on July 29, 1997 was dated July 22, 1997.  
Accordingly, those correspondences may be considered a timely 
notice of disagreement with the October 1996 rating actions 
but not as to the July 23, 1997 rating action as they were 
signed prior to receipt of the July 23, 1997 RO letter 
notifying her of the rating action.  However, the appellant's 
letter dated August 28, 1997, may be liberally construed as a 
notice of disagreement with the July 23, 1997 rating action.  
A Statement of the Case was issued on October 10, 1997, on 
the issue of whether the claims for unreimbursed medical 
expenses for the years 1994, 1995 and 1996 were timely filed.  
The RO determined that the claims were moot.  A timely 
substantive appeal in regard to an appeal of the October 1996 
rating actions was not filed within 60 days from the October 
1997 Statement of the Case, or within one year of the October 
1996 rating actions.  Accordingly, timely completed appeals 
of the October 1996 rating actions were not received.  
However, the Board construes the January 1998 letter and 
enclosures from the appellant's representative as a 
substantive appeal with regard to an appeal of the July 23, 
1997 rating action.

In summary, the Board finds that the appellant did not timely 
file an appeal of the October 4, 1996 or October 17, 1996 
rating actions.  However, she did timely file an appeal of 
the July 23, 1997 rating action.  The August 28, 1997 letter 
from appellant constitutes a timely notice of disagreement, 
and the January 1998 letter and enclosures from the 
appellant's representative constitute a timely substantive 
appeal with regard to the July 23, 1997 rating action.  
Accordingly, an appeal of the July 23, 1997 rating action is 
pending.


ORDER

A timely appeal has been filed with regard to the July 23, 
1997 rating action; to that extent, the appellant's claim is 
granted.


REMAND

In light of the Board's finding, as noted above, that the 
appeal of the July 23, 1997 rating action is still pending, 
the case must be Remanded for the RO to review the additional 
evidence submitted by the appellant since the October 1997 
Statement of the Case and readjudicate the issue of 
entitlement to unreimbursed medical expenses of the deceased 
veteran for 1994, 1995 and 1996.  The Board notes that the 
additional evidence contains copies of checks signed by the 
veteran in 1995 showing payments from his checking account 
for various things, including home health care and payment to 
the VA for medications.  In addition, the evidence indicates 
that the appellant and the veteran had a joint checking 
account and that some of his medical expenses were paid from 
such account.  Accordingly, the RO should review this 
evidence.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should review all the evidence 
of record, in particular the evidence 
received since the October 1997 Statement 
of the Case.  Thereafter, a rating action 
should be rendered on the pending issue 
of entitlement to unreimbursed medical 
expenses of the deceased veteran.

2.  Following completion of the above, if 
the determination remains unfavorable to 
the appellant, she and her representative 
should be furnished a Supplemental 
Statement of the Case.

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until further notice is issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

